                 Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 1 of 13



     CHRIS ROSFJORD, WSBA #37668
1    ROSFJORD LAW, PLLC
     6725 22nd Ave NW
2
     Seattle, WA 98117
3    (206) 321-4849
     Email: rosfjordlaw@gmail.com
4    Attorney for Plaintiff

5

6

7                                 UNITED STATES DISTRICT COURT

8                        FOR THE WESTERN DISTRICT OF WASHINGTON

9
     JOSH THOMAS, an individual,
10                                                     CASE NO.
                     Plaintiff,
11   v.
                                                               CLASS ACTION COMPLAINT
12   BANK OF AMERICA CORPORATION,
                                                                    [JURY DEMAND]
13                   Defendant.

14
            Plaintiff JOSH THOMAS, by and through his attorney, Chris Rosfjord of Rosfjord
15
     Law, PLLC, brings this Class Action Complaint, on behalf of himself and all others
16
     similarly situated, alleges as follows:
17
                                                 I. PARTIES
18
            1.      Plaintiff JOSH THOMAS (“Plaintiff”) is an individual residing in Kitsap
19
     County, Washington.
20          2.      Upon      information      and   belief,   Defendant   BANK    OF   AMERICA
21   CORPORATION (“Defendant” or “Bank of America”) is a Delaware corporation doing
22   business within this district and with multiple business locations within this District.
23                                  II. JURISDICTION AND VENUE
24          3.      This Court has jurisdiction over the subject matter of this Complaint

25   pursuant to 28 USC § 1331(a), 15 USC § 1861p, 15 USC § 1640, and 28 USC § 1367.
     Class Action Complaint                                       ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                        6725 22nd Ave NW
     Page 1 of 13                                                   Seattle, WA 98117
                                                                     (206) 321-4849
                 Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 2 of 13




1           4.      This Court has personal jurisdiction over Defendant Bank of America

2    because Defendant Bank of America is doing business in this District, has multiple

3    business locations in this District, and purposefully directed its actions complained of

4    herein towards this forum which have caused and are causing injury to Plaintiff

5    Thomas.

6           5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1), (b)(2),

7    and (c).

8                                    III. FACTUAL ALLEGATIONS

9           6.      Plaintiff Thomas is an independent contractor who provides computer

10   programming services.

11          7.      In or about June 2015, Plaintiff Thomas obtained an Alaska Airlines

12   Signature Visa credit card through Bank of America (“Alaska Airlines Visa”).

13          8.      On January 28, 2018, Plaintiff Thomas made his monthly online payment

14   that was due on February 6, 2018. Plaintiff Thomas inadvertently paid $345.00, instead

15   of the $348.00 that was due. Plaintiff Thomas did not receive any notification when

16   making his payment that would have alerted him that the payment was $3.00 short, e.g.

17   “The payment you have scheduled is less than the amount currently due. Would you

18   still like to proceed?”.

19          9.      On January 29, 2018, Plaintiff Thomas’ payment posted to his Alaska

20   Airlines Visa account and reflected payment of $348.00.

21          10.     On February 9, 2018, Plaintiff Thomas logged into his Alaska Airlines Visa

22   account and saw that on February 7, 2018, the $3.00 deficiency had been converted

23   into a $3.00 late fee, instead of reflecting a $3.00 past due amount and adding a normal

24   $38.00 late fee. There was no additional $38.00 late fee for February 2018, just the

25   converted $3.00 late fee.
     Class Action Complaint                                ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                 6725 22nd Ave NW
     Page 2 of 13                                            Seattle, WA 98117
                                                              (206) 321-4849
               Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 3 of 13




1           11.     On February 9, 2018, Plaintiff Thomas attempted to make an online

2    payment for the $3.00 late fee plus his March 2018 payment, but his March 2018 bill

3    was not showing as due. Instead, the screen showed a due date of October 6, 2017

4    and an amount due of $345.00.

5           12.     Due to health issues and a hospitalization, Plaintiff Thomas was unable to

6    give the matter any further attention until March 13, 2018, when he made an online

7    payment of $726.00 for March 2018 and April 2018, plus the $3.00 late fee and a late

8    fee of $38.00 for March 2018. Although the March 2018 was late, it was still made

9    within the grace period.

10          13.     On March 9, 2018, Bank of America reported Plaintiff Thomas’ account as

11   past due in the amount of $355.00 to the credit bureaus, even though Plaintiff Thomas

12   was still within the grace period for his March 2018 payment.

13          14.     On March 15, 2018, Plaintiff Thomas saw that Bank of America had

14   reported his account as past due in the amount of $355.00 to the credit bureaus.

15   Plaintiff Thomas also saw that Bank of America had reported his February 2018

16   payment as paid.

17          15.     On March 15, 2018, Plaintiff Thomas first spoke with Vanessa Carlos, a

18   Bank of America Supervisor regarding why Bank of America was reporting that his

19   March 2018 payment was late when it had been made during the grace period. It was

20   the first of several conversations Plaintiff Thomas had with Ms. Carlos over next few

21   weeks. Ms. Carlos informed Plaintiff Thomas that she would relay their conversations to

22   Bank of America’s Credit Department.

23          16.     Plaintiff Thomas asked Ms. Carlos why Bank of America had not

24   attempted to contact him to notify him that his February 2018 payment was $3.00 short.

25   Ms. Carlos inaccurately stated that Bank of America only contacts customers whose
     Class Action Complaint                                ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                 6725 22nd Ave NW
     Page 3 of 13                                            Seattle, WA 98117
                                                              (206) 321-4849
                Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 4 of 13




1    payments are delinquent after the grace period has passed and before reporting the

2    account to the credit bureaus, despite the fact that Bank of America’s account

3    statements contain notices to the contrary.

4           17.     Bank of America never contacted Plaintiff Thomas by telephone or in

5    writing to inform him that his account was past due and that they were going to report

6    the matter to the credit bureaus. Had Bank of America done so, Plaintiff Thomas could

7    easily have rectified the situation.

8           18.     Plaintiff Thomas asked Ms. Carlos to remove the erroneous entry from

9    Plaintiff Thomas’ credit report. Ms. Carlos stated that if the Credit Department were to

10   remove the erroneous entry, it would take 60-90 days.

11          19.     In her conversation with Plaintiff Thomas, Ms. Carlos admitted that Bank

12   of America had an automated response system when responding to violations of the

13   Fair Credit Reporting Act.

14          20.     In her conversation with Plaintiff Thomas, Ms. Carlos falsely stated that

15   the credit resolution team cannot be reached be telephone or email.

16          21.     Due to Ms. Carlos’ false representations, abrasive nature, and failure to

17   understand the circumstances of the situation, Plaintiff Thomas requested to voluntarily

18   close his Bank of America credit card account. Bank of America failed to close Plaintiff

19   Thomas’ account.

20          22.     Plaintiff Thomas subsequently disputed the late payment with the credit

21   bureaus. Despite Plaintiff Thomas’ conversations with Ms. Carlos, Bank of America

22   responded to the credit bureaus that it had accurately reported Plaintiff Thomas’

23   account.

24          23.     Upon reviewing his payment history as reported to the credit bureaus,

25   Plaintiff Thomas discovered that Bank of America had made multiple erroneous reports
     Class Action Complaint                                ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                 6725 22nd Ave NW
     Page 4 of 13                                            Seattle, WA 98117
                                                              (206) 321-4849
               Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 5 of 13




1    regarding Plaintiff Thomas’ credit card account. For example, Bank of America reported

2    a scheduled payment of $352.00, instead of $348.00, for February 2018 and $371.00,

3    instead of $352.00, for March 2018, and that those payments were made on January

4    29, 2018. However, the March 2018 payment was made on March 13, 2018.

5           24.     According to the information in Plaintiff Thomas’ credit report, all

6    payments were made early and on-time.

7           25.     Plaintiff Thomas has repeatedly requested details of Bank of America’s

8    investigation into his disputed account and what Bank of America has done to

9    determine whether or not the information is accurate. Bank of America has not provided

10   the full details of what, if any, investigation Bank of America has done and has never

11   informed Plaintiff Thomas in writing that it reported negative information regarding his

12   account to the credit bureaus.

13          26.     Through the credit reporting agencies, Plaintiff Thomas receives email

14   notifications from the agencies when there has been a change to his credit report,

15   whether it be positive or negative.

16          27.     In April 2019, Plaintiff Thomas received an email notification showing that

17   Bank of America was correctly reporting his March 2018 payment as on-time, but was

18   falsely reporting his April 2018 payment as late.

19          28.     Days later, Plaintiff Thomas received another email notification showing

20   that Bank of America was now correctly reporting his April 2018 payment as on-time,

21   but now was again falsely reporting his March 2018 payment as late.

22          29.     On April 15, 2019, Plaintiff Thomas was contacted by “Kendra” of the

23   Bank of America’s credit dispute resolution department. Plaintiff Thomas spoke with

24   “Kendra” about the dispute he has with Bank of America set forth in the paragraphs

25   above. “Kendra” informed Plaintiff Thomas that she had been assigned to look into
     Class Action Complaint                                 ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                  6725 22nd Ave NW
     Page 5 of 13                                             Seattle, WA 98117
                                                               (206) 321-4849
               Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 6 of 13




1    Plaintiff Thomas’ complaint regarding the erroneous information Bank of America was

2    reporting to the credit bureaus. “Kendra” stated that her investigation would take 3-5

3    business days to complete and that she would subsequently follow up with Plaintiff

4    Thomas. The correction process actually took over a month.

5           30.     Despite repeated efforts, Plaintiff Thomas was unable to reach “Kendra”

6    and she would not return his phone calls, despite Plaintiff Thomas always leaving a

7    voicemail.

8           31.     Plaintiff Thomas never received an explanation from “Kendra” regarding

9    the duplicate charge.

10          32.     Even though the negative report was removed, it was reinstated during

11   the process.

12                                        IV. CLASS ACTION

13          33.     Plaintiff brings this action on behalf of a nationwide class preliminarily

14   defined as:

15          All individuals residing in the United States who, during the three years
            prior to the date this Complaint was filed, had erroneous information
16          reported to the credit reporting agencies by Defendant Bank of America
            regarding their Bank of America account(s) which Defendant Bank of
17          America knowingly failed to correct (the “Nationwide Class”).
18          Excluded from the Nationwide Class are Defendant; any agent, affiliate, parent,
19   or subsidiary of Defendant; any entity in which Defendant has a controlling interest; any
20   officer or director of Defendant; any successor or assign of Defendant; and any Judge
21   to whom this case is assigned as well as his or her staff and immediate family.
22          34.     Plaintiff also brings this action on behalf of a Washington State class
23   primarily defined as:
24          All individuals residing in Washington State who, during the three years
            prior to the date this Complaint was filed, had erroneous information
25
            reported to the credit reporting agencies by Defendant Bank of America
     Class Action Complaint                                ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                 6725 22nd Ave NW
     Page 6 of 13                                            Seattle, WA 98117
                                                              (206) 321-4849
                 Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 7 of 13



               regarding their Bank of America account(s) which Defendant Bank of
1              America knowingly failed to correct (the “Washington State Class”).
2              Excluded from the Washington State Class are Defendant; any agent, affiliate,
3    parent, or subsidiary of Defendant; any entity in which Defendant has a controlling
4    interest; any officer or director of Defendant; any successor or assign of Defendant; and
5    any Judge to whom this case is assigned as well as his or her staff and immediate
6    family.
7              35.   These classes are collectively referred to herein as the “Class.” Plaintiff
8    reserves the right to amend these class definitions.
9              36.   Plaintiff satisfies the numerosity, commonality, typicality, and adequacy
10   prerequisites for suing as a representative party under Rule 23.
11             37.   Numerosity. The proposed Class reportedly consists of hundreds, if not
12   thousands, of members—far too many to join in a single action, and although the
13   Washington Class may be smaller, on information and belief the Washington Class still
14   consists of hundreds, if not thousands, of members, at a minimum, and also satisfies
15   the numerosity requirement.
16             38.   Ascertainability. Class members are readily identifiable from information
17   in Defendant’s possession, custody, or control.
18             39.   Typicality. Plaintiff’s claims are typical of Class members’ claims as each
19   arises from Defendant Bank of America’s wrongful actions in the course of attempting to
20   collect a debt.
21             40.   Adequacy. Plaintiff will fairly and adequately protect the interests of the
22   proposed Class. His interests do not conflict with Class members’ interests and he has
23   retained experienced counsel to vigorously prosecute this action on behalf of the Class.
24             41.   Commonality. Plaintiff’s and Class members’ claims raise predominantly
25   common factual and legal questions that can be answered for all Class members
     Class Action Complaint                                   ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                    6725 22nd Ave NW
     Page 7 of 13                                               Seattle, WA 98117
                                                                 (206) 321-4849
               Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 8 of 13




1    through a single class-wide proceeding. For example, to resolve any Class member’s

2    claims, it will be necessary to answer the following questions. The answer to each of

3    these questions will necessarily be the same for each class member.

4                   A.        Whether the Class members had erroneous information reported to

5                             the credit reporting agencies by Defendant Bank of America

6                             regarding their Bank of America account(s) which Defendant Bank

7                             of America knowingly failed to correct;

8                   B.        Whether Defendant Bank of America’s conduct resulted in

9                             defamation of Class members;

10                  C.        Whether Defendant Bank of America’s conduct violated the Fair

11                            Credit Reporting Act;

12                  D.        Whether Defendant Bank of America’s conduct violated the

13                            Washington Consumer Protection Act;

14                  E.        Whether Plaintiff and the Class are entitled to damages, civil

15                            penalties, punitive damages, and/or injunctive relief.

16          42.     In addition to satisfying the prerequisites of Rule 23(a), Plaintiff satisfies

17   the requirements for maintaining a class action under Rule 23(b). Common questions of

18   law andfact predominate over any questions affecting only individual members and a

19   class action is superior to individual litigation.

20                                       V. CAUSES OF ACTION

21   A.     FIRST CLAIM FOR RELIEF – DEFAMATION

22                                (On Behalf of Plaintiff and All Classes)

            43.     Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
23
     through 42 above.
24
            44.     Between March 2018 and the present, Defendant Bank of America
25
     Class Action Complaint                                     ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                      6725 22nd Ave NW
     Page 8 of 13                                                 Seattle, WA 98117
                                                                   (206) 321-4849
               Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 9 of 13




1    willfully and maliciously made inaccurate negative statements to credit reporting

2    agencies regarding Plaintiff Thomas’ credit account with Bank of America, in particular

3    that the credit account was delinquent. Defendant Bank of America has willfully and

4    maliciously made negative statements to credit reporting agencies regarding respective

5    Class members’ credit accounts.

            45.     The statements Defendant Bank of America made about Plaintiff Thomas’
6
     and respective Class members’ credit accounts being delinquent are false and
7
     defamatory.
8
            46.     The false and defamatory statements Defendant Bank of America made
9
     about Plaintiff Thomas and respective Class members are defamatory per se because
10
     they have deprived Plaintiff Thomas and respective Class members of the benefit of
11
     public confidence and social intercourse and have injured them in their occupations.
12
            47.     The false and defamatory statements Defendant Bank of America made
13
     about Plaintiff Thomas and respective Class members are not and were not privileged.
14
            48.     As a direct and proximate result of Defendant Bank of America’s
15
     defamatory statements, Plaintiff Thomas and the Class members have suffered
16
     damages, including, but not limited to, emotional distress, humiliation, damage to their
17   credit and reputation, and lost business opportunities, in an amount to be proven at trial.
18   B.     SECOND CLAIM FOR RELIEF – VIOLATION OF THE WASHINGTON STATE
            CONSUMER PROTECTION ACT, RCW 19.86, et seq.
19
                                (On Behalf of Plaintiff and All Classes)
20
            49.     Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
21
     through 48 above.
22
            50.     Defendant Bank of America employed unfair and deceptive acts and
23
     practices in the conduct of a trade or business in violation of the Washington Consumer
24
     Protection Act, RCW 19.86, et seq, by failing to close Plaintiff Thomas’ Bank of America
25
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 9 of 13                                              Seattle, WA 98117
                                                                (206) 321-4849
              Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 10 of 13




1    account as requested and by willfully and maliciously inaccurately reporting information

2    regarding Plaintiff Thomas’ and respective Class members credit accounts to the credit

3    bureaus.

4           51.      Defendant Bank of America’s unfair and deceptive acts and practices

5    have the capacity to deceive a substantial portion of the public.

6           52.      Defendant Bank of America’s unfair and deceptive acts and practices

7    have an impact on public interest because there is a likelihood that the acts will be

8    repeated with other persons.

9           53.      As a direct and proximate result of Defendant Bank of America’s unfair

10   and deceptive acts and practices, Plaintiff Thomas and the Class members have

11   incurred damages in an amount to be proven at trial.

12          54.      Pursuant to RCW 19.86.90, Plaintiff Thomas and the Class members are

13   entitled to an award of treble damages.

14          55.      Pursuant to RCW 19.86.90 and 19.86.140, Plaintiff Thomas and the Class

15   members are entitled to payment of reasonable attorney fees and costs and civil

16   penalties by Defendant Bank of America.

17   C.     THIRD CLAIM FOR RELIEF – WILLFUL AND NEGLIGENT VIOLATIONS OF
            THE FAIR CREDIT REPORTING ACT – 15 USC § 1681n and 15 USC § 1681o
18
                                               (Plaintiff Thomas)
19
            56.      Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1
20
     through 55 above.
21
            57.      Plaintiff Thomas submitted timely payments to Defendant Bank of
22   America to be applied to his credit card account maintained with Defendant Bank of
23   America.
24          58.      Defendant Bank of America willfully failed to correctly apply Plaintiff
25   Thomas’ payments to his credit card account maintained with Defendant Bank of
     Class Action Complaint                                         ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                          6725 22nd Ave NW
     Page 10 of 13                                                    Seattle, WA 98117
                                                                       (206) 321-4849
              Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 11 of 13




1    America.

2           59.      In violation of 15 USC § 1681s-2, Defendant Bank of America knowingly

3    and willfully reported inaccurately to the credit reporting agencies that Plaintiff Thomas’

4    credit card account maintained with Defendant Bank of America was delinquent.

5           60.      Upon information and belief, in violation of 15 USC § 1681s-2, Defendant

     Bank of America failed to promptly notify the consumer reporting agencies that
6
     Defendant Bank of America was inaccurately reporting Plaintiff Thomas’ credit card
7
     account as delinquent.
8
            61.      In violation of 15 USC § 1681s-2, Defendant Bank of America failed to
9
     promptly notify Plaintiff Thomas that Defendant Bank of America was reporting Plaintiff
10
     Thomas’ credit card account as delinquent.
11
            62.      Plaintiff Thomas has been damaged by Defendant Bank of America’s
12
     willful and inaccurate reporting of his Bank of America credit card account to credit
13
     reporting agencies.
14
            63.      Pursuant to 15 USC § 1681n(a)(1)(A), Plaintiff Thomas is entitled to his
15
     actual damages of at least $100.00 and up to $1000.00 for each of Defendant Bank of
16
     America’s willful violations of its duties under 15 USC § 1681s-2 to be proven at trial.
17          64.      Pursuant to 15 USC § 1681n(a)(2), Plaintiff Thomas is entitled to punitive
18   damages for each of Defendant Bank of America’s willful violations of its duties under
19   15 USC § 1681s-2 to be proven at trial.
20          65.      Pursuant to 15 USC § 1681n(a)(3), Plaintiff Thomas is entitled to his
21   reasonable costs and attorney fees.

22          66.      Pursuant to 15 USC § 1681o(a)(1), Plaintiff Thomas is entitled to his

23   actual damages incurred as a result of Defendant Bank of America’s negligent

24   violations of its duties under 15 USC § 1681s-2 to be proven at trial.

25          67.      Pursuant to 15 USC § 1681o(a)(2), Plaintiff Thomas is entitled to his

     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 11 of 13                                             Seattle, WA 98117
                                                                (206) 321-4849
               Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 12 of 13




1    reasonable costs and attorney fees.

2    D.       FOURTH CLAIM FOR RELIEF – BREACH OF CONTRACT

3                                              (Plaintiff Thomas)

4             68.    Plaintiff re-alleges and hereby incorporates by reference Paragraphs 1

     through 67 above.
5
              69.    Plaintiff entered into a valid contract with Defendant Bank of America for
6
     the opening and maintaining of Plaintiff Thomas’ a credit card account with Defendant
7
     Bank of America.
8
              70.    Defendant Bank of America has materially breached its contract with
9
     Plaintiff Thomas by, among other things, failing to close Plaintiff Thomas’ credit card
10
     account with Defendant Bank of America and improperly reporting Plaintiff Thomas’
11
     account as delinquent.
12
              71.    As a result of Defendant Bank of America’s material breach of its contract
13
     with Plaintiff Thomas, Plaintiff Thomas has suffered damages in amount to be proven at
14
     trial.
15
                                           VI. JURY DEMAND
16
              Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Josh
17
     Thomas respectfully requests a trial by jury on all issues properly triable by jury.
18
                                      VII. PRAYER FOR RELIEF
19
              Plaintiff Thomas, on behalf of himself and the proposed Class, seeks the
20
     following relief:
21
              1.     An order certifying the proposed Class pursuant to Federal Rule of Civil
22
     Procedure 23 and appointing Plaintiff and his counsel to represent the Class;
23
              2.     An award of damages in an amount to be proven at trial;
24
              3.     An award of punitive damages, pursuant to 15 USC § 1681n(a)(2);
25
     Class Action Complaint                                         ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                          6725 22nd Ave NW
     Page 12 of 13                                                    Seattle, WA 98117
                                                                       (206) 321-4849
              Case 3:19-cv-05689-TLF Document 1 Filed 07/26/19 Page 13 of 13




 1          4.       An award of treble damages, pursuant to RCW 19.86.90;

 2          5.       An award of civil penalties, pursuant to RCW 19.86.140;

 3          6.       An award of reasonable attorney fees and other costs incurred out of the

 4   necessity of having to bring this litigation;

 5          7.       An award of pre-judgment and post-judgment interest;

 6          8.       Leave to amend this Complaint to conform to the evidence;

            9.       Such other and further relief as this Court may deem just and equitable.
 7

 8          DATED this 26th day of July, 2019,

 9
                                                 ROSFJORD LAW PLLC
10

11

12
                                                 Chris Rosfjord, WSBA #37668
13                                               Attorney for Plaintiff
14
                                                 FREEMAN LAW FIRM, INC.
15

16
                                                 /s/ Spencer Freeman
17                                               Spencer Freeman, WSBA #25069
                                                 Attorney for Plaintiff
18

19

20

21

22

23

24

25
     Class Action Complaint                                  ROSFJORD LAW PLLC
     (Thomas v. Bank of America Corporation)                   6725 22nd Ave NW
     Page 13 of 13                                             Seattle, WA 98117
                                                                (206) 321-4849
